384 F.2d 999
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BALDWIN SUPPLY COMPANY, Respondent.
No. 11417.
United States Court of Appeals Fourth Circuit.
Argued Nov. 8, 1967.Decided Nov. 13, 1967.

Abigail Cooley Baskir, Attorney, N.L.R.B., (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Michael N. Sohn, Attorney, N.L.R.B., on brief), for petitioner.
George V. Gardner, Washington, D.C.  (Asa Ambrister, Washington, D.C., on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM:


1
This case comes to us as a challenge to the Board's determination of an appropriate unit.  With respect to this issue, we cannot find that the Board exceeded its discretion.  Its order is therefore


2
Enforced.